 In the Matter of THE EMERSON ELECTRIC MANUFAOT RING COMPANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, CIOCase No. 14-R-,813.-Decided February 28, 1944Messrs. F. M. KarchesandD. C. Selheimer,of St. Louis, Mo., for theCompany.Messrs. R. B. LogsdonandJames W. Click,of St. Louis, Mo., forthe Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Emerson Electric Manufacturing Company, St.Louis, Missouri, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-fore Ryburn L. Hackler, Trial Examiner. Said hearing was held atSt. Louis, Missouri, on December 16, 18, and 20, 1943. The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to intro-duce evidence bearing on the issues, and to file briefs with the Board.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Emerson Electric Manufacturing Company, a Missouri cor-poration having its principal offices and plants in St. Louis, Missouri,has been engaged in the manufacture of electrical equipment since55 N. L. R. B., No. 20.110 THE EMERSON ELECTRIC_MANUFACTURING COMPANY111about 1890.It operates two plants in St. Louis, Missouri, known asthe Electrical Division and the Turret Division.At the Turret Divi-sion, the only plant involved in this proceeding, the Company is en-gaged in them anuf acture of power operated gun-turrets for airplanes.During the fiscal year ending September 30, 1943, the Company pur-chased raw materials for use at the Turret Division 'valued- in excessof 13 million dollars, of which approximately 90 percent was shippedto said plant from points outside the State of Missouri.During thesame, period the Turret, Division manufactured finished productsvalued in excess' of 70 million dollars, over 90 percent of which wasshipped to points outside the State of Missouri.-The Company admits and we find that at its Turret Division it'isengaged in commerce within the meaning of 'the National Labor Re'lations Act.H. THE ORGANIZATION INVOLVEDorganization affiliated with the Congress of Industrial Organizations,admitting tovmembership employees of the Company.-III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated October 4, 1943, the Union in formed the Companythat it represented a majority of the employees within an alleged ap-propriate unit, and requested recognition as their exclusive bargain-ing representative.The Company replied by letter dated October 22,1943, refusing to accord the Union such recognition on the ground thatthe proposed unit was not appropriate for the purposes of collectivebargaining.,'A statement prepared by the Regional Director and introduced; intoevidence at the hearing indicates that the Union represents a substan-tialappropriate.'9We find that'a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; DETERMINATION OF REPRESENTATIVESThe Union desires to be certified as the exclusive bargaining repre-sentative of all employees in the Engineering Change CoordinationSection of the Company's Turret Division, including assistant super-visors jlullor, head revision clerks, head blueprint follow-up'clerks, and'The Regional Director repotted that the Union' submitted 39 authorization cards beai-ing apparently genuine original sienatuies of persons whose names appear on the Com-pany s pay roll of Novembei 12, 1943, which contains the navies of 55 persons within thealleged appropriate unit. 112DECISONS OF NATIONAL LABOR RELATIONS BOARD'head clerks of the Blueprint Substations,,but excluding all supervisoryemployees within,our customary definition:The,Union contends, thatthe Engineering Change.Coordination Section employees,hereinafterreferred,to as ,theemployees,;comprise...cohesive and well-defined group,,of clerical workers,closely, connected.with'productionprocesses, and, that,these clerks,:function,as,liaison employees betweenproduction and non-production departments as do other plant clericalemployees, such,as the order,control clerks,timekeepers,and depart-mental clerks-who f are.presentlywithin 'the bargaining unit 'repre-sented b'y the Union under, its contract with the ,Company: The Uniontakes the alternative positions -that the ECCS employees-inay, properlyfunction either as a separate and distinct unit or as a part of the estab-'lishedproduction and maintenance unit,,,for.,the purposes,of collec-tive bargaining.The Company, on the other hand, contends that theemployees of the ECCS are a part of its general office clerical force,and that the inclusion of the ECCS employees in the establishedcontract unit would necessitate a transfer'of them to the factory hourlywage pay roll,causing a dislocationthe,Company's,establishedsalaried office structure.Functional considerationsThe ECCS consists of approximately,53, clerks,2 stenographersand 1 change investigator.Its principalfunction is ,to route,distrib-ute, and catalog blueprintsECCS employees are located in variousnumbered stations and substations throughout,the plant.After blue-prints'are drawn and printed by, the'Company's Engineering De-partment,they are sent to Station 2434 of ECCS,located in the Com-pany's plant adjacent to its production processes.This office is closedoff` from the production areas by partitions.There are offices forother factory clericals and factory executives in the same area., Thegeneral clerical' offices of the Company are situated in the Company'sAdministrative Building, which is an entirely separate physicalstructure.Station 2434 has 15 employees engaged in sorting, num-bering, and folding blueprints.,- These, blueprints are then distributedto various stations and substations in the plant. Station 500 is locatedin an enclosed' space, or crib, in the factory proper, adjacent to theGrinding Department.- It has 17 employees, engaged in distributingblueprints to,authorized production personnel on requisition.Sta-tion 500' honors'blueprint requisitions from any-and all ProductionDepartments in the plant.Substation 600 is-serves the Receiving-Inspection Deepartment.-Substation 200 is 'lo-cated adjacent to, and serves the Salvage Department.-Station 800is located adjacent to, and serves the, Tool and Die Department.Station 300 is located adjacent'to, and serves the Assembly Depart- THE EMERSON ELECTRIC MANUFACTURING COMPANY113ments.Station 400 is located in the-Engineering Building and servesthe Methods Engineering Section which plans the physical set-up andarrangement of the factory. Substation 100 adjoins Station 500and contains the Company's obsolete blueprint library,and all blue-prints that are to be sent outside the plant.Each of these sub-stations has from 1 to 4 employees. In addition to the distribution,filing, and cataloging of incoming and outgoing blueprints, Station500 conducts a weekly survey for the purpose of substituting newblueprints for those-that have become obsolete.This work is done by3 employees who circulate throughout the plant. In,addition to these3 employees, there is 1 distribution clerk working out of Station 2434,who also circulates throughout the plant delivering blueprints fromStation 2434 to the 'various substations.Station 2434 directly servesvarious* reference and private files of the Company. In this connectiona'copof every blueprint is sent to, various Production and'Engineer-iig ofTices of the Company, to subcontractors, and to' the Army AirForce and' Navy Inspection Departments. Station 1310' of ECCS is'located 'in'the factory office adjacent to' Station 2434. It has 8 em-ployees engaged in receiving, distributing, and cataloging EngineeringChange Orders, which are preliminary instructions later incorporatedin revised blueprints.' This station also investigates requests of theProduction Department for engineering changes in blueprints. ' Sta-tion 1310 also contains a Mailing Department where copies of allblueprints are mailed to the Bureau of Aeronautics of the Navy andvarious aircraft companies engaged' in the,manufacture of planesusing Emerson turrets.All employees of ECCS wear the same- typebadge as clerical workers employed in the-Company's AdministrationBuilding.The .3 or 4 ECCS employees who move about in the planthave distinguishing markings on their badges which permit themaccess to,all parts of the factory.ECCS employees employed inStation 500 and in the substations serving production processes, workthe same hours and shifts as production workers. Those employed inStations 2434 and 1310 work the same hours and shifts as general officeclerical employees.All ECCS employees punch timeclocks situatedclose to their stations.These clocks are also used by production work-ers.manual and receive approximately the same pay as general officeclerks, doing similar' jobs with the same'experience.Clerical em-ployees already represented by the Union as part of the productionand maintenance unit, such as order control clerks, timekeepers, anddepartmental clerks, have similar skill and experience, but are hourlyrated and receive higher wages than ECCS employees.ECCS has a separate immediate supervisory set-up consisting of amanager, who is in full charge of all ECCS functions, and an assistant578129-44-vol. 55-9 114DECISONS OF NATIONAL LABOR RELATIONS BOARDmanager.They both have offices in the production factory office nearbut separate from Station 2434.There is one assistant supervisorlocated in Station 2434 and one assistant supervisor located in Station500.The assistant supervisor in Station 500 has charge of all stationsand substations located out in the plant adjacent to, and serving pro-duction areas.There is one assistant supervisor junior, located inStation 500 on the night shift.The manager of ECCS is directlyresponsible to the factory manager of the entire plant.History of organization and collective bargainingThe Company and petitioner executed a collective bargaining con-tract in 1937 and again in each succeeding year, to and including1940, covering production and maintenance employees in the thenexisting.,plants,of the Company,,, namely, the plants now in the Com-pany's Electrical Division.These contracts covered some factory'clerical employees, such as tool crib, clerks, supply. room-clerks, fore-men's clerks, and typists.On_ August 8, 1941, the Company andpetitioner executed a union shop,contract, effective to August 1, 1943,,with an automatic renewal clause, covering the production-and main-tenance employees, including these ,same- factory, clerical; employees.in both the Electrical Division,and.the Turret Division of the, Company.,This contract is still in effect by mutual agreement evidenced byexchanges of correspondence between the Company and the petitioner.On September 6; 1942, the Company and the petitioner entered intoan, agreement to extend the unit covered by the contract to includetimekeepers and order control clerks working, in the Turret Division.Prior to this agreement both timekeepers and order control clerks hadbeen carried on the office payroll and were part of the salaried officewage structure.When brought under coverage of the contract, theseemployees were transferred,to the factory pay roll and became hourlyOrder control clerks are a clerical group, doing lia,i-son,work between production departments and materials and-suppliesdepartments.. They receive shop orders from foremen's clerks callingfor certain, material and blueprints-They file these orders, get theblueprints and release the order: to, production employees.Whensecuring blueprints, they are very, frequently, in contact with- theECCS. Timekeepers are engaged in recording and compiling datafrom time cards to send to, the Pay-Roll, Department. . Some time-keepers, circulate throughout the plant, others work in the same,factoryoffice,in, which Stations 2434 and 1310 of ECCS are located.On December 28, 1942, the contract unit was again, expanded by theinclusion of cafeteria employees.- On July.115, 1943, some 13 salariedclerical employees in the Inspection', Department were; by similar THE EMERSON ELECTRIC MANUFACTURING COMPANYagreement, reclassified as departmental clerks, transferred to thehourly rated factory pay roll; and included under the coverage of the.contract.The Union has bargained for and taken up grievances forallof these groups.On December- 20, 1942, the Company andpetitioner entered into a contract effective to January 1, 1944, covering,the plant-protection en- ployees of the Turret Division as a separateunit.-All clerical employees who are situated in the plant as distinguishedfrom the general office in the Administration -Building, except ECCSemployees and two or three superintendents' secretaries; are now in:.eluded in the production-maintenance unit and are bargained forby petitioner.ConclusionApparently the Company's main objection to the proposed unitis based upon the fact that the- ECCS employees are salaried clerkswhose inclusion in the contract unit would upset the_ Company'sestablished office salaried wage structure:Viewed in the light ofthe history of collective bargaining on behalf of the employees ofthe Company, this- consideration is, in our opinion, of little weight.The ECCS employees are clearly differentiated from the large groupof general office clerical employees of the Company who work -in theAdministration Building.Since they are located in the -plant proper,they are physically separated from the office clericals.Furthermore,the duties of the ECCS employees are similar in nature to those ofother clerical employees presently covered by, the contract betweenthe Company and the Union, and finally the :ECCS employees arethe only remaining group of clerical employees working in closeproximity to the production processes in the plant, not covered bythe Union's collective bargaining contract.Accordingly, for thesereasons we are of the opinion and find that the ECCS employees may,if they so desire, form it part of the bargaining unit, presently rep-resented by the Union. In^ view of the absence of any question con-cerning representation among the employees in the present contractunit,. we shall direct that a separate election be held only among theemployees in the-'ECCS wherein a question concerning representa-tion has arisen.If, a majority of the employees involved select theUnion as their bargaining representative, they will thereby have in-dicated their desire to and will be included in the more comprehensiveunit presently, represented by the union.,There remains for consideration the composition of the votinggroup..The evidence is clear, and we find, that the manager, assistantmanager, and assistant supervisors of the ECCS all have the power 116iDECISONSOF NATIONALLABOR RELATIONS BOARDand authority to effectively recommend changes in the status ofemployees; thus they fall within our established supervisory formulaand shall be excluded. In accordance with the stipulation of theparties we find that head revision clerks, head blueprint follow-upclerks, and head clerks of the blueprint substations possess authoritysimilar to that exercised by leadmen in the plant proper, who areincluded in the contract unit.Accordingly, we shall include theaforesaid employees within the voting group.The Union seeks to include the assistant supervisor junior in itsproposed unit.The Company offered general testimony indicatingthat this employee has the authority to make certain recommenda-tions to his superior, the assistant supervisor, located in Station 500.On the other hand, L. M. Link, the assistant supervisor junior, testi-fied that he had never made any recommendations concerning thechange, in status of the three or four employees who work with him.According to Link's 'testimony, at times his immediate supervisorrisks him how a given employee performs his work.His answers are-confined to factual statements and do not include recommendationsfor promotion, demotion, up-grading, or transfer.In the main,Link's duties consist of distributing blueprints and keeping recordsof them the same as the other employees within his group. It is alsohis duty to instruct new employees in the procedure and routine ofthe ECCS.He is in'the same salary group as is the head blueprint fol-low-up clerk, who the parties agree exercise no supervisory authority.We conclude that the assistant supervisor junior possesses none of theauthority customarily exercised by supervisory employees.Ac-cordingly,,we shall include him in the voting group.As previously indicated, we shall make no final determination of theappropriate unit at this time, but shall direct that the question con-cerning representation which has arisen be resolved by means of anelection by secret ballot among all Engineering Change CoordinationSection employees of the Turret Division of The Emerson ElectricManufacturing Company, including assistant supervisors junior, headrevision clerks, head blueprint follow-up clerks, and head clerks ofthe blueprint substations, but excluding the manager, assistant man-ager, assistant supervisors and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, who were employed by the Company during the pay-roll periodimmediately preceding the date of the Direction of_ Election herein,subject to the limitations and additions set forth in the Direction.22At the hearing the Union requested that its name appear on the ballot as hereinafterset forth in the Direction of Election.' THE EMERSON ELECTRICMANUFACTURING COMPANY117DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The EmersonElectric Manufacturing Company,.St. Louis, Missouri, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and'Regu-_lations, among all Engineering Change Coordination Section em-ployees employed in the Turret Division of the Company, who wereemployed during the pay-roll period immediately, preceding the dateof this Direction, including assistant supervisors junior, head revisionclerks, head blueprint follow-up clerks, and head clerks of the blueprintsubstations, and including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and further including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthe manager, assistant manager, assistant supervisors, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in, the status of employees, oreffectively recommend such action, who were employed by the Com-pany during the pay-roll period immediately preceding the date ofthe Direction' of Election herein, and excluding any employees wliohave since quit or been discharged for cause and have not been rehiredok reinstated prior to the date of the election, to deiermin"e whetheror tint they desire to be represented by United Electrical, Radio &Machine Workers of Ainerica, CIO, Local 1102, for the purposes ofcollective bargaining.[Seeinfra, 55N. L. R. B. 1459 for Corrected Supplemental Decisionand Order.]I